Title: To John Adams from John Quincy Adams, 23 February 1797
From: Adams, John Quincy
To: Adams, John


N: 33
Dear Sir
The Hague February 23d: 1797

General Pinckney and his family have arrived at Amsterdam; but as I have not seen him I presume he did not pass through this place. On the other hand Mr: Monroe has arrived in Paris, upon his return from his tour through this Country.—What was the cause of Mr. Pinckney’s being ordered to leave France is yet unknown.—But the conduct of the french Government and its dependents, at the same time towards Mr: Monroe, and his conduct towards them give me serious uneasiness. The views and designs which these circumstances seem to indicate are of a nature so important to the Constitution and even to the Union of our Country that I cannot but feel anxious to discover how far they really extend, and cannot but observe with concern the apparent concert of an internal American party with the present Government of France, to overthrow that of the United States.
You will doubtless before this reaches you be informed of official communications made to me from this Government in the course of the last autumn, and which I then transmitted to the Secretary of State, wherein they formally, without disguise or hesitation call upon the United States to violate their Treaty with Great Britain, go to War with her, and make a Common Cause with the French and Batavian Republics.—Such probably is still the intention of the french Directory.—But as at present they totally despair of effecting their purpose by negotiating with our Executive Government, they will probably turn all their efforts towards the House of Representatives.—The act of June 5. 1794, against which Adet complains so indecently, expires with the present Session of Congress. This is the Law, of which Fauchet, in his dispatch N. 3. says, that Randolph told him “A bill had passed the house of Representatives which wounded liberty.” An indisputable proof of it is the next clause of the dispatch which represents Randolph as adding “They have at least taken away the article which prevents the sale of the French prizes in our Ports.”—Fauchet in his plastering certificate pretends that this passage of his N. 3. refers to a conversation which he had with Randolph in April 1794. and that it related to the political divisions in different parts of the United States, and to a bill which gave the Executive, powers that might be abused, and wound liberty.—The impudence with which this story is told, when the clause about the taking away the article relative to the sale of prizes comes so immediately after, in the dispatch, is not one of the least curious particulars in the strange publication of Randolph.—The clause about the sale of prizes was struck out, on the 2d: of June 1794. And Fauchet certifies that the conversation was the April before. In fact from the internal evidence of Fauchet’s dispatch, compared with Adet’s last Note, it is clearly the 7th: Section of the Act of June 5. 1794. which was so extremely obnoxious to Mr: Randolph, and at the same time is so to the French Government.—Under these circumstances, the attempt to pass an imposition upon the public as to the object of their conversation, is itself deserving of attention.—Why was there any desire of disguise in this particular?—Why but because Mr: Randolph’s confidences with Mr. Fauchet, upon subjects to which the same 7th: Section naturally leads the contemplation, were such as it was judged unfit to disclose.—This 7th: Section is indeed an important thing, and I am not a little curious to see how it will be treated in the House of Representatives, when the Law is to be continued; that is, in the course of the present Session.
What expedition or enterprize there may be views of carrying on from the territories of the United States against the dominions of another Sovereign, I am not qualified to say. France is at this time not only at Peace, but in close alliance with Spain. But neither Peace nor Alliance are complete or effectual guards against projects of invasion or revolution. There is no doubt but that the french in their Negotiation for Peace with Spain, endeavoured long to obtain a cession of Louisiana; and have since the Peace been equally solicitous to receive it in exchange for the part of St: Domingo, which was ceded to them.—You will observe both in one of the Paris papers which I have lately sent and in the Leyden Gazette an Article of news, published at Paris as coming from Madrid, that an inevitable Revolution is upon the point of taking place in Mexico. And that the People there will soon shake off the yoke of Spain. The pretence that this disposition is fomented by the English may be true or false, the material object of observation is the paragraph itself and the quarter from whence it comes—You best will know, whether I am merely fanciful in combining it with Genet’s arrival at Charleston, and his intended expedition at that period; together with the various other symptoms that have appeared down to a certain Letter to Coll: Thomas Fulham a North Carolinian, which I find in the American News-papers of the last Summer; and to the return of the same Coll: Fulham to France, immediately after the Ratification of the Treaty with G. Britain.—He called to see me as he went through this place, and told me that he was the bearer of many letters for Mr. Monroe, from Mr. Madison, and his other friends.—The part of the President’s address to the People, applying particularly to the inhabitants of our Western States and Territory indicates the evidence of a plan advanced to considerable maturity.—An obscure outline of a vast plan, calculated exactly for the french meridian, suitable at once to their ambition and their Jealousy, discovers itself in these various incidents. If this plan really exists in the extent which may be rationally suspected, the 7th: Section of the act of June 5. 1794, is a very important obstacle, to views for conducting expeditions against the territories of a foreign power with which we are at Peace.
But however that may be, it is certain there is another plan, with the success of which the other part of this section is totally incompatible; and that is the plan for suspending totally the commerce between the United States and Great Britain.—This design which ever since the middle of the last Summer there has been strong and increasing reason for suspecting is now in a manner openly avowed, notwithstanding the ambiguity which pervades all their official papers on the subject and which indicates nothing more than the view of retreating from the system in case they should find it impracticable, with a pretence that they never adopted it.
To carry it into effect they have two different modes of proceeding: the one, by producing a War between us and Britain: the other by making a sort of War upon us themselves and forcibly intercepting, all our navigation to and from British Ports; at least as far as they can. But this 7th. Section is an impediment equally to both their processes. It prevents them from carrying on a privateering trade by means of our own Citizens, which would be altogether inconsistent with neutrality; and which if not suppressed would at once harass the commerce and provoke a state of hostilities: and at the same time it takes from them the means of intercepting forcibly the navigation to and from British Ports, by depriving them of the means of keeping a line of privateers along the whole extent of our own coast which should be ready to meet every vessel which they should choose to stop, upon its entering into or issuing from the several Ports. To them this is an essential object, for our Navigation with British Ports could not be forcibly interrupted to a very material degree, but by arresting the vessels at the moment of departure or of arrival.—This they cannot do in the European Seas, because the British naval superiority keeps them generally clear, and a privateer or frigate seldom has a chance of picking up more than a single vessel or two before it is itself taken.—Neither can they do it upon the American Coast, while they are prevented from fitting out their privateers in our own Ports, and while our Citizens find their property protected by the jurisdiction of our own tribunals.—The consequences therefore of an unrenewed expiration of this Law are in every point of view so momentous, that I consider it as one of the principal purposes for which they are now undertaking to negotiate with the House of Representatives, against the Executive of the United States.
At present, I am told here, that it is not desired that we should go to War with England; that it would even not be for the interest of France that we should...I have conversed repeatedly with the persons upon whom the principal executive functions for the foreign affairs rest, and have urged to them the obvious and inevitable consequences to this Country of a War between the United States and either France, or G. Britain.—Some of them I have reason to believe are alarmed.—The merchants, the Renters, have already perceived the effects of the mere prospect which is threatened; and I know that they are alarmed—The disposition therefore here is right.—I am even told that the French Directory will not pursue their system to an absolute rupture, and a hint has been given me, that Adet’s powers will be renewed to discuss the differences which have arisen, or rather that the suspension of his functions will be removed. But all this may be intended merely as a cloak to conceal designs of hostility, and prevent a state of preparation to guard against them. The measure of ordering Mr: Pinckney away is so violent in its Nature, that it is absolutely necessary to consider the Directory as determined upon proceeding to every extremity for the purpose of carrying their points in America.—As it is unquestionable that the ruin of our Commerce and a War with Britain are involved in these points, I cannot suppose that the Government of the United States will submit, and I must therefore recur to an idea, which I have heretofore suggested; that is the importance of a cool moderate and candid statement to the world of the real situation of our differences with France.—The Notes of Adet, and most especially the speech of Barras to Mr. Monroe, when he delivered his Letters of recall, start pretensions of superiority on the part of France, and of dependence on that of the United States, which must be resisted and refuted. Instead of which, it is painful to say it, Mr: Monroe himself in his speech gives them countenance and encouragement, by talking of generous assistance which never was given, and which their own official documents have long since disproved.
The Papers published by the British Government concerning the negotiation of Lord Malmesbury serve in a great measure to shew the immediate system of France. The dissolution of the German Empire is avowed as one of the objects. This plan which was checked by the disasters of their armies on the Rhine the last autumn, appears by the capture of Mantua to be resumed with new vigour.—Italy seems to be secured to them beyond the reach of accident; the fate of the neutral states in that quarter is as miserable as that of those which are parties in the War. Florence, Venice and Genoa by turns are required to supply money and provisions, no less than if they were in a state of complete hostility, and no sort of acquiescence or submission can remove the danger that is continually threatened of revolutionizing the Governments and turning them into new, one and indivisible Republics allied and tributary to France.
A very large detachment from the Austrian army on the Rhine has marched into Italy; as have likewise considerable parts of the French armies. Another struggle is to take place in that quarter, which in all probability will terminate like the former. The Austrian forces like those of all the allied powers through this war, are apparently a formidable body; but a body rotten at the Heart. Treachery pervades all their camps, or a languid indifference palsies every exertion.—Yet it does not appear probable that the Emperor will yet make Peace; because upon every success that the French troops obtain, their Government swells its political system, and by the time when Austria will be ready to sacrifice the Netherlands, he will be required to consent also to the establishment of a Republic formed upon his Italian dominions.
The troops which had been embarked for the expedition against Ireland, are coming to join the armies upon the Rhine, where it is now said that the French are to take again their offensive position.—I hear no more at present of the intention to send them again to Sea. The Directory some days ago requested the Legislative assembly to place thirty three millions of livres at the disposal of the Minister of Marine. I see they did allow him only twelve millions and a half; a sum large enough to squander or throw away, but not competent for much else.
My Letters from France intimate great expectations of an improvement in the legislative Assembly, and a more favourable prospect for Peace after the new Elections which are to be completed about the 20th. of next month.—I have not for my own part the least idea that they will produce any material alteration
They are still debating the plan of Constitution here. It will take them probably about a month or six weeks longer—A riot or insurrection in Friesland has been suppressed by killing and wounding about a dozen of the rioters.
I remain with every Sentiment of duty and affection, your Son.
John Q. Adams.